DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (9,685,824) and Jurgovan et al. (2015/0011160).
Regarding independent claims 1, 13, and 18, Iijima teaches (Fig. 1) a power transmitter (10) and method of operating the power transmitter comprising: 
a resonance circuit (11), wherein the resonance circuit comprises 5an inductive impedance, wherein the inductive impedance comprises a transmitter coil (Col. 5, line 1), 
wherein the transmitter coil is configured to generate a power transfer signal, 10wherein the power transfer signal is configured to wirelessly transfer power to a power receiver (Col. 1, lines 7-11; Col. 6, line 65 – Col. 7, line 5); 
a driver circuit (inside 12), wherein the driver circuit is configured to generate a drive signal for the resonance circuit (Col. 9, lines 47-54); 
15a message receiver (14), wherein the message receiver is configured to receive at least one message from the power receiver (via 54; Col. 6, lines 28-36); 
a power loop control circuit (part of 13), wherein the power loop control circuit is configured to 20change a power of the drive signal in response to the at least one message (Col. 6, line 65 – Col. 7, line 5), 
wherein the changing is in response to at least one of a current of the resonance circuit being below maximum limit, a voltage of the resonance circuit being below a 25maximum limit, and a power of the drive signal being below a maximum limit (Col. 7, lines 6-12; i.e. the “power output threshold value”); and 
an adapter circuit (part of 13),2015P01805US 41wherein the adapter circuit us configured to change the maximum limit in response to a load indication (i.e. “requested power), wherein the load indication is an indication of a loading of the power transfer signal and is determined based on the change in power of the drive signal due to the impact of a load on the resonant circuit (Col. 6, lines 28-36; Col. 7, lines 19-40).
Also, regarding independent claim 13, Iijima teaches a power receiver (50) comprising: 
a data generator (55),2015P01805US45 wherein the data generator is configured to generate load data, wherein the load data reflects a loading of the power receiver (Col. 5, lines 3-16 and 37-43); and
5a communication transmitter (54), wherein the communication transmitter is configured to transmit at least one message to the power transmitter, wherein the at least one message comprises the load 10data (Col. 5, lines 3-16 and 37-43).
Iijima fails to explicitly teach the resonance circuit of the power transmitter having a capacitive impedance.  Jurgovan teaches (Figs. 1 and 2) a similar power transmitter (102, 250) to that of Iijima.  Jurgovan also teaches the resonance circuit of the power transmitter comprising a capacitive impedance ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Iijima’s resonance circuit comprising a capacitive impedance, since they are known to be in resonance circuits (as shown by Jurgovan) and it would assist in communication between the transmitter and various receivers.
Regarding claim 2, Iijima teaches the adapter circuit is configured to dynamically change the maximum limit to reflect variations in the loading of the power transfer signal. (Col. 8, lines 49-58; depending upon which portable device (50) is placed on the stand (10))
Regarding claim 3, Iijima teaches the adapter circuit is configured to change the maximum limit during a power transfer phase (i.e. during charging). (Col. 5, lines 50-57)
Regarding claim 4, Iijima teaches the driver circuit is configured to determine a power indication, 15wherein the power indication indicates a power of the drive signal, and wherein the adapter is configured to determine the load indication as a function of the power indication. (Col. 6, line 65 – Col. 7, line 5)
Regarding claims 5 and 6, Iijima teaches the power loop 20controller is configured to limit at least one of a current of the drive signal and a voltage of the drive signal and the power loop controller is configures to limit at least one of a current of the transmitter coil and a voltage of the transmitter coil. (Col. 7, lines 6-18)
Regarding claim 7, Iijima teaches the maximum limit is a monotonically increasing function of a power loading,2015P01805US 42 wherein the power loading is indicated by the load indication. (Col. 7, lines 19-29; Fig. 2)
Regarding claims 8 and 19, Iijima teaches the adapter circuit is configured to increase the maximum limit above a 5first threshold only if the load indication is indicative of a power of the drive signal being above a second threshold.  (Col. 7, lines 25-40)
Regarding claim 10, Iijima teaches the adapter circuit is configured to determine the load indication in response to load data received in at the least one message (power request signal), 20wherein the load data is indicative of a loading of the power transfer signal.  (Col. 6, line 65 – Col. 7, line 5)
Regarding claim 11, Iijima teaches the adapter circuit is configured to change the maximum limit in response to a detection of a change in a loading of the power transfer 25signal.  (Col. 7, lines 19-40)
Regarding claims 12, 17, and 21, Iijima teaches the power transmitter comprising portable devices (50) having different (first and second) power profiles (i.e. different rated powers; Col. 8, lines 49-58), the power loop control circuit configured to change a power of the drive below a maximum limit (Col. 7, lines 6-12; Col. 8, lines 32-36), wherein the maximum limit corresponds to parameters, and 
wherein the power loop control circuit is configured to determine a load indication indicative of a loading of the power transfer signal which exceeds a power level of the first wireless power profile (i.e. when a different (2nd) device replaces the 1st device on the stand), wherein the adapter circuit is configured to change the maximum limit to correspond to the parameters of the 2nd wireless power profile.
Iijima fails to explicitly teach the power profiles of various devices being stored in a memory.  Jurgovan teaches (Fig. 2) a power transmitter (250) comprising a memory (210), wherein the memory is configured to store parameters associated with power levels/maximum limits, wherein the power levels correspond to a plurality of wireless power profiles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a memory into Iijima’s invention to store wireless power profiles and their parameters to assist in determining which load/portable device is laying on the stand (10) and provide the correct amount of power to said device.
Iijima and Jurgovan fail to explicitly teach the power level of one power profile being a multiple of another power level of a different power profile.  However, the Examiner takes Official Notice that it is known to have various wireless power receivers having power levels that are multiples of other wireless power receivers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one portable device’s power level of the power profile being a multiple of another portable device’s power level of their power profile, since it’s a mere matter of design choice as to which portable devices with which power profile is needed to be supplied power from Iijima’s power transmitter.  
Regarding claim 14, Iijima teaches the data generator (55) is configured to determine the loading of the power receiver in response to at least one of a measurement of a load current for a load of the power receiver 15and a measurement of a load voltage for the load of the power receiver. (Col. 5, lines 37-43)
Regarding claim 15, Iijima teaches the communication transmitter (54) is configured to transmit the at least one message to the power transmitter in 20response to a detection that a change in a load of the power receiver meets a power change load criterion (i.e. when power output threshold needs increasing; Col. 5, lines 37-43), 
wherein the load data of the at least one message is indicative of the change meeting the power change load criterion, and 25wherein the adapter circuit is configured to change the maximum limit in response to detecting that the at least one message comprises load data indicative of the change meeting the power change load criterion. (Col. 7, lines 19-40)
Regarding claim 16, Iijima teaches the adapter circuit is configured to change the maximum limit in response to a detection of a change in a power indication for the drive signal. (Col. 7, lines 19-29)
4.	Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (9,685,824) and Jurgovan et al. (2015/0011160) as applied to claims 1 and 18 above, and further in view of Yang et al. (2016/0380466).  Iijima and Jurgovan teach the power transmitter and method as described above.  Iijima also teaches the adapter circuit configured to adapt a power maximum limit for the power of the drive signal, wherein the power of the drive signal being below the power maximum limit (Col. 6, line 65 – Col. 7, line 5).  
Iijima and Jurgovan fail to explicitly teach the adapter circuit configured to adapt a maximum limit of a current maximum limit.  Yang teaches a similar wireless power transmitter and method (Fig. 1a) to that of Iijima and Jurgovan.  Yang teaches an adapter circuit configured to adapt a maximum limit of a current maximum limit when supplying power to various loads ([0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Iijima’s adapter circuit configured to adapt a maximum current limit when supply power to various loads, so that the portable devices will receive proper amounts of voltage, current, and power from the power transmitter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-18-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836